WILLIAMS, J.
Plaintiff in error maintains that the court erred in submitting the charge of breaking and entering the building in the daytime. There was no count covering that offense in the indictment, and claim is made that it is not an included offense under the charge of burglary. Whether or not the trial court was in error in submitting the charge of breaking and entering in the daytime is of no consequence in the instant case, for such error, if committed, was not prejudicial as the sentence imposed was warranted by reason of the fact that the jury found Crosby guilty of grand larceny.
We have examined all the errors complained of and find none prejudicial to plaintiff in error. For the reasons given the judgment will be affirmed.
Lloyd and Richards, JJ., concur.